Plaintiff in error was informed against for breaking and entering with intent to commit grand larceny. The information was filed in open court on June 22, 1937, and upon arraignment thereto the plaintiff in error on the same date, viz., June 22, 1937, entered a plea of guilty. He was by the Judge of the Criminal Court of *Page 419 
Record in and for Dade County, Florida, on June 24, 1937, sentenced to the State Penitentiary for a period of five years.
On June 25, 1937, defendant filed through counsel a motion to withdraw the plea of guilty and substitute therefor a plea of not guilty. The motion was supported by an affidavit of plaintiff in error charging fear and duress in entering the plea of guilty.
We have considered the merits of each assignment of error on the appeal and find that the same are controlled by the case of Sinclair v. State of Florida, a case this day decided by this Court. The same principles of law obtain and the only difference being that he entered the dwelling house of one George N. Davis as charged in the information in the case at bar, while the other information charges that the defendant entered the dwelling of B.F. Wilson.
The judgment appealed from is hereby affirmed.
ELLIS, C.J., and WHITFIELD, J., concur.
BROWN, J., dissents.
BUFORD, J., not participating.